Exhibit 10.25 JOINT VENTURE AGREEMENT This Joint Venture Agreement dated as of September 13, 2016 (together with Exhibit A hereto, as the same may be supplemented, modified, amended, restated or replaced from time to time in the manner provided herein, this " Agreement "), is by and between JK Consultoria Empresarial Ltda.-ME , a limitada formed under the laws of Brazil and currently having its registered office at Rua Timóteo, Nº. 190, Jardim Paraguaçu, Sao Paulo, SP, Brazil, enrolled with the CNPJ/MF under no.22.119.968/0001-74 ("
